Name: Commission Regulation (EEC) No 984/83 of 26 April 1983 derogating from certain provisions of Regulation (EEC) No 2042/75 with regard to the period of validity of certain import licences in the cereals sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 110/ 10 Official Journal of the European Communities 27. 4. 83 COMMISSION REGULATION (EEC) No 984/83 of 26 April 1983 derogating from certain provisions of Regulation (EEC) No 2042/75 with regard to the period of validity of certain import licences in the cereals sector Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Articles 12 (2) and 15 (5) thereof, Whereas Article 8 of Commission Regulation (EEC) No 2042/75 (3), as last amended by Regulation (EEC) No 537/83 (4), specifies the duration of the validity of export licences in respect of cereals ; Whereas application from the beginning of the 1983/84 marketing year of new coefficients for deter ­ ming the variable component of the levy on products falling within subheadings 23.02 Ala) and 23.02 A II a) of the Common Customs Tariff is likely to cause disturbances in trade if the present arrangements on validity of import licences are maintained ; whereas, therefore, the period of validity of import licences for these products which include advance fixing of the levy should be limited to 31 July 1983 ; Whereas Commission Regulation (EEC) No 881 /83 of 14 April 1983 suspending advance fixing of the import levy for bran (*), which was adopted pending adoption of this Regulation, should be repealed ; HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Article 8 of Regulation (EEC) No 2042/75, the period of validity of import licences for products falling within subheadings 23.02 Ala) and 23.02 A II a) of the Common Customs Tariff which include advance fixing of the levy shall end on 31 July 1983 . This derogation shall apply to licences applied for within the meaning of Article 14 of Commission Regulation (EEC) No 3183/80 (^ from the date of entry into force of this Regulation until 31 July 1983 . Article 2 Regulation (EEC) No 881 /83 is hereby repealed. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 April 1983 . For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14. 6 . 1982, p. 22. (3) OJ No L 213, 11 . 8 . 1975, p. 5. (4) OJ No L 63, 9 . 3 . 1983, p. 10 . 0 OJ No L 96, 15 . 4. 1983, p. 42 . ( «) OJ No L 338 , 13 . 12. 1980, p. 1 .